 MOUNTAIN STATES TELEPHONE AND TELEGRAPH COMPANYTheMountainStatesTelephoneandTelegraphCompanyandLocal UnionNumbers65, 122, 185,200, 341, 393, 408, 416, 532, 552, 653, 758 and1050,InternationalBrotherhoodofElectricalWorkers,AFL-CIO,Petitioner.Case 19-UC-45April 24, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSJENKINS AND ZAGORIAUpon a petition duly filed under Section 9(b) oftheNational Labor Relations Act, as amended, ahearingwas held before WilliamW.Wertz, aHearing Officer of the National Labor RelationsBoard. By order of the Acting Regional Director,following the close of the hearing this case wastransferred for decision to the Board. Thereafter, theEmployer and the Petitioner filed briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are herebyaffirmed.Upon the entire record' in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Employer, an associated company withintheBellTelephoneSystem,operates telephoneutilitieswithin eight far western states, including theStateofMontana, the only portion of theEmployer's operations involved in this proceeding.The Montana operations are directed from a centralofficeatHelena, and are subdivided into fivedistrictswhich function through 129 exchanges orsubdivisions.On a statewide basis the Employer'soperations are further subdivided into six separatedepartments, including the commercial, marketing,engineering, traffic, general personnel, and plantdepartments. Since 1911, the local unions petitioninghereinhave represented certain classifications ofjourneymenandapprenticeelectricalworkersemployed by the Employer in its plant department.These workers are engaged in the construction,installation, repair andmaintenance of telephoneequipment.Since approximately 1919 bargainingbetween the petitioning locals and the Employer hasbeen conducted on a statewide basis, and the partieshave entered into a series of collective-bargainingagreements, the most recent of which was entered'In viewof theDecisionand Orderherein, and inasmuch as the record,includingthe briefs of the parties, adequatelypresents the issues andpositionsof theparties, theEmployer'srequest for oral argument isdenied553into on June 1, 1968, for a term of 3 years. Thecurrentcontractualbargainingunitincludesapproximately 764 employees, but excludes, inaddition to the clerical employees whose inclusion isheresought,otheremployeesintheplantdepartment (clerical employees, janitors, buildingmaintenance employees, and garage mechanics).On August 14, 1968, the petitioning locals filedthe petition seeking to accrete into the existingstatewidebargainingunitapproximately56analytical clerks who are employed in 5 major and12minor test centers located in a total of 17exchanges throughout the State of Montana. Insupport of the petition the petitioning locals contendthatover a period of years the Employer hasemployed an ever increasing number of clericalemployees, all of whom are females, who areclassifiedasanalyticalclerksandwhom theemployer has allowed to usurp and encroach uponfunctions and duties previously performed solely bymembers of the contractual bargaining unit.Withgreater particularity the petitioning locals contendthat under the guise of financial and technologicalconsiderations the Employer has assigned unit workto the analytical clerks to the extent that they noware engaged during a majority of their work time indutiesandfunctionsoftestboardmen-local,assigners, and dispatchers. The Employer, on thecontrary, contends that the analytical clerks performfunctions essentially similar to those performed byother unrepresented clerical employees in its plantdepartment, and that they neither perform, nor havethe requisite skills and abilities to perform, work onthe testboard or the functions of dispatching andassigning.The Employer additionally argues thatbased upon varying wages, employment benefits,and working conditions the analytical clerks lack acommunity of interest with the journeymen andapprentice electricalworkers in the contractuallyagreed upon unit.Under the circumstances of this case, we find itunnecessary to resolve the conflicts in the evidenceelicited by the parties in support of their respectivepositions.As set forth above, the petitioning localshave represented the journeymen and apprenticeelectricalworkersintheEmployer'splantdepartment since 1911, and since 1919 they havebargained for these employees on a statewide basisand have entered into a long series of collectivebargainingagreementswith the Employer. Therecord reveals that the Employer has engagedemployees in the classification of analytical clerkssince 1937.Although the number of employeesengaged in this classification has increased markedlyover the intervening years, with a resulting increasein the amount of total work performed, the dutiesand functions of the analytical clerks, which areessentiallyclericalinnature,haveremainedbasically unchanged. At no time prior to the filingof the instant petition did the petitioning localsbargain, or attempt to bargain, for the analytical175NLRBNo.91 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDclerks.'On the contrary, throughout the course of along bargaining history the petitioning locals havesteadfastlymaintained the position, concurred in bythe Employer, that the analytical clerks lacked theskilled functions appropriate to their inclusion in theunit, and that based upon their sex the analyticalclerkswere outside their jurisdiction. In 1966, insupportof this position, the petitioning localsbargainedforandobtainedaclause in thecollective-bargaining agreement which prohibited theassignment of unit work of dispatching or assigningwork to any employees other than members of thelocal unions, and in 1968 this restrictive clause wascarriedforwardintothecurrentcollective-bargaining agreement.'Accordingly, and without considering or passingon the question of whether the analytical clerksmight appropriately be included in the existing unitof journeymen and apprentice electrical workers, weconclude that the existing contractually agreed-uponbargaining unit cannot be expanded to include theclerks by way of a petition for clarification. Thepetition raises a question concerning representationwhich cannot properly be resolved in the proceedingnow before us, and must, therefore, be denied.'ORDERIt ishereby ordered that the petitionherein be,and it herebyis,denied.'SeeGould National Batteries, Inc ,157NLRB 679, andIndustrialSiderurgica,Inc ,147 NLRB 975'SeeStenlon Corporation,147 NLRB 219 Our Decision herein is not tobe construed in any way as approval or condonation of the exclusion ofemployees from otherwise appropriate collective-bargaining units on thebasis of sex'The Bendix Corporation,Launch SupportDivision,168 NLRB No 55